Citation Nr: 0022467	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than August 31, 
1992, for an award and payment of benefits for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to February 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 1998, 
the Board remanded this case to the RO for additional 
development.  At this time, the Board denied the claim of 
entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  As his claim has been fully 
adjudicated, it is not before the Board at this time.  

In January 2000, the RO determined that there was no clear 
and unmistakable error (CUE) in a rating decision dated 
November 4, 1965.  The veteran was provided a copy of this 
rating determination that month.  The VA has not received a 
notice of disagreement to the January 2000 rating 
determination.  Accordingly, this issue is not before the 
Board at this time.  Nevertheless, the Board will address 
this issue, in part, in order to speak to the contentions 
regarding the claim before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal that can be obtained by the VA has 
been obtained.  

2.  At his separation evaluation in February 1965, the 
veteran's hearing was found to be essentially normal.

3.  In June 1965, the veteran filed a claim seeking service 
connection for bilateral hearing loss.  In a November 1965 
rating determination, service connection for this disability 
was denied by the RO.  Notice of this determination was 
submitted to the veteran that month.

4.  The RO received a notice of disagreement to the November 
1965 rating determination.  A Statement of the Case regarding 
this claim was issued by the RO in August 1967.  A timely 
substantive appeal to this determination was not received 
from the veteran.  Accordingly, the November 1965 rating 
determination became the final decision of the VA regarding 
the claim of service connection for bilateral hearing loss.

5.  In April 1975, the veteran petitioned to reopen his 
previously denied claim of service connection for bilateral 
hearing loss.  In May 1975, the RO notified the veteran that 
in order to reopen this claim he must present new and 
material evidence, preferably medical statements relating to 
his hearing condition.  No timely response was received from 
the veteran.  Accordingly, the May 1975 communication from 
the RO became the final determination of the VA regarding the 
petition to reopen the previously denied claim.

6.  On August 31, 1992, the veteran petitioned to reopen his 
previously denied claim of service connection for bilateral 
hearing loss.  The RO continued the denial of this claim.  In 
March 1994, the Board remanded this claim to the RO for 
additional development.  Additional development was 
performed.  Based on this development and additional medical 
evidence submitted by the veteran, the RO (in a November 1994 
rating determination) granted service connection for 
bilateral hearing loss.   

7.  The RO's decisions of November 1965 and May 1975 were 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.






CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 1992 
for service connection for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 5107, 5108, 5110(a), 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his initial claim for VA compensation in 
June 1965.  In October 1965, it is indicated by the RO that 
the VA examination was canceled.  Service medical records 
available at that time included a separation evaluation dated 
February 1965.  At this discharge evaluation, a hearing test 
indicated a "15/15".  Consequently, hearing results at 
service separation were considered "normal."  Smith v. 
Derwinski, 2 Vet. App. 137, 138 and 140 (1992).  Neither the 
veteran nor the physician who performed the separation 
evaluation made reference to hearing loss.  Accordingly, in a 
November 1965 rating determination, service connection for 
bilateral hearing loss was denied.  The veteran was provided 
a notice of this rating determination that month.  

Additional medical records were submitted noting the 
veteran's difficulties with hearing.  A notice of 
disagreement was received from the veteran regarding the 
November 1965 rating determination.  At this time, it was 
requested that the VA obtain the physical examination reports 
concerning his applications for enlistment in the Armed 
Forces Induction Center in Los Angeles, California, to verify 
the fact that he was turned down for enlistment by two 
branches of the service after his initial separation.  The RO 
attempted to obtain these records.  However, in April 1967, 
the RO was notified that the military was unable to furnish 
these records as they were destroyed in accordance with 
United States Army Recruiting Command Circular 345-1, which 
authorizes the destruction of applicant records more than one 
year old.  The veteran was notified of this fact in April 
1967.  An additional attempt to obtain these records in June 
1967 was also unsuccessful.

A Statement of the Case regarding the claim of service 
connection for defective hearing was issued by the RO in 
August 1967.  At this time, the veteran was notified that if 
he wished to appeal the RO's determination he would be 
required to submit a substantive appeal in order to submit 
this case to the Board.  The substantive appeal form (VA Form 
1-9) was attached to the Statement of the Case.  The veteran 
did not appeal this determination.  Accordingly, the November 
1965 determination of the RO became the final decision of the 
VA regarding the claim of service connection for bilateral 
hearing loss.  

In April 1975, the veteran requested that the RO reopen his 
claim of service connection for bilateral hearing loss.  In a 
May 1975 response, the RO noted that on August 4, 1967, a 
Statement of the Case was submitted to him at his address in 
California.  It was noted that since he did not respond to 
this Statement of the Case, it was assumed that he did not 
intend to complete his appeal regarding disagreement with the 
evaluation of his hearing condition.  In order for him to 
reopen the claim for the service-connected disability, the RO 
stated that the veteran must present new and material 
evidence (preferably medical evidence relating to his hearing 
condition).  The VA did not receive a timely response to the 
RO's May 1975 determination.

On August 31, 1992, the veteran submitted a petition to 
reopen his previously denied claim of service connection for 
bilateral hearing loss.  At this time, the veteran submitted 
a February 1968 audiogram that appeared to indicate hearing 
loss.  The RO continued the denial of this claim.  A timely 
substantive appeal was submitted to a May 1993 Statement of 
the Case.

A hearing was held before a Member of the Board.  In March 
1994, the Board remanded this issue to the RO for additional 
development.  Additional development was performed.  Based on 
new and material evidence the RO, in a November 1994 rating 
determination, awarded service connection for bilateral 
hearing loss.  The veteran was awarded a 10 percent 
evaluation from August 31, 1992.  

In November 1995, the veteran indicated that he was in 
disagreement with the effective date of his claim seeking 
service connection for bilateral hearing loss.  At a hearing 
held before a hearing officer at the RO in June 1996, the 
veteran contended that he had hearing loss since his 
discharge from active service.  Based on his testimony, an 
additional attempt was made by the RO to obtain additional 
service medical records regarding the veteran's hearing loss.  
In July 1996, the RO was informed that no additional medical 
records were available from the National Personnel Records 
Center (NPRC).  

The veteran obtained additional medical records.  They 
indicate hearing loss in 1981.  These records were not before 
the RO in 1965 or 1975.  At a hearing held before the 
undersigned in March 1998, it was indicated that the veteran 
enlisted in the Army in March 1965, was allowed to finish a 
course of education from February to June 1965, and was 
called on to active duty by the Army in June 1965.  At the 
time he was given a physical examination (prior to being sent 
for parachute training), it was indicated by the veteran that 
he failed the hearing test and that he was told his Army 
enlistment was fraudulent.  

In light of the veteran's testimony, the Board was of the 
opinion that an attempt should be made to obtain  
administrative personnel records (rather than just medical 
records) concerning the actions of the military during the 
veteran's service.  In June 1998, it was  noted that a 
conclusion that there was a fraudulent enlistment presumably 
would require specific findings on the part of the Army and 
would imply that the veteran had been administratively 
accepted in the Army in March 1965.  If so, it was noted that 
there could well be administrative records concerning those 
actions and the bases for those actions.  Such service 
department records could potentially result in the 
readjudication of the claim as though the new service 
department records were available at the time of the initial 
adjudication of the claim.  See 38 C.F.R. § 3.156(c) (1999).  

In light of the above, in June 1998 the Board remanded this 
case to the RO.  The RO was requested to contact the veteran 
to determine whether he has any memory of any additional 
facts associated with his Army enlistment and in the findings 
of a fraudulent enlistment (to include any records that he 
might have received on those occasions).  The Board advised 
the veteran that this information was vital to his claim and 
without additional information it may be impossible to 
recover important and relevant evidence.  The RO was also 
requested to attempt to secure service personnel records from 
the veteran concerning his Army enlistment in March 1965 and 
his subsequent "fraudulent enlistment."  

In July 1998, the RO requested the information wanted by the 
Board.  In an August 1998 response, the veteran did provide 
additional details regarding his service.  An additional 
attempt by the RO to obtain service personnel records was 
initiated.  In February 1999, the RO was informed that the 
NPRC had no additional service records regarding the veteran.  
A second request was made in order to ensure that all 
available records had been obtained.  Unfortunately, no 
additional records were obtained. 

In November 1999, the veteran contended that an alternate 
basis for the earlier effective date was that the decision in 
1965 contains clear and unmistakable error.  He notes that 
his hearing tests in 1961 was normal and that on his 
discharge his right ear hearing testing had no notation 
(although the left showed normal hearing).  In this regard, 
the entry in question reflects that the first "15" of the 
"15/15" was typed in proximate to, but somewhat above, the 
line for the entry for the left ear hearing acuity.  No 
"15" was typed in on the level of the line for entry of the 
right ear hearing acuity.  The veteran also notes that in 
November 1965 and again in August 1967 he was treated for 
ringing in both ears.  In substance, he argues that this 
demonstrates the presence of a hearing loss within one year 
of separation from service.  It also was contended that he 
was not given an examination and that he did not fail to 
appear for an examination.  

In written argument prepared by the veteran's representative 
in August 2000, the representative reported that the RO had 
made a concerted effort to comport with the Board's remand 
directives.  

Analysis

The veteran and his representative contend that he should be 
awarded service connection for bilateral hearing loss from 
the date he initially filed his claim.  However, this initial 
claim was effectively denied by the RO in November 1965 due 
to the veteran's failure to file a substantive appeal to the 
August 1967 Statement of the Case.  Accordingly, the RO 
decision of November 1965 was final in the absence of clear 
and unmistakable error.  

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended when the evidence establishes "clear and 
unmistakable error."  As stated by the United States Court 
of Veterans Claims (Court), for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

Based on the regulations that existed in 1965 and today, the 
Board finds no basis to find CUE in the November 1965 rating 
determination.  While the veteran has argued reasonably that 
the "15/15" may have been a reference to only the left ear 
hearing rather than bilateral hearing, even if this is true, 
it would not provide a basis to determine that the November 
1965 rating determination was undebatably wrong.  Although 
the single "15s" typed in for whispered and spoken voice 
testing were clearly closer to the line for left ear, they 
are somewhat above that line.  The RO's interpretation of the 
entry as intended to address both left and right hearing was 
reasonable given the absence of any entry clearly referring 
to the right ear hearing acuity.  Even if the RO's 
interpretation was in error, it was not the type of error 
that manifestly dictates a different result.  At best, the 
entry showed normal hearing in the left ear and no report of 
hearing acuity in the right ear.  No reported results of the 
testing of hearing acuity in the right ear simply leaves the 
record incomplete.  It does not prove the presence of a 
hearing loss in the right ear and thus render the error by 
the RO of the type that manifestly dictates a favorable 
determination. 

With regard to the veteran's reference to the canceled VA 
examination of October 1965, the undersigned must note that 
it is not clear whether it was the VA Medical Center or the 
veteran who canceled this examination.  In any event, even if 
the Board assumed that the VA Medical Center canceled this 
examination, this would not provide a basis to determine that 
the November 1965 rating determination was clearly and 
unmistakably wrong.  Once again, at most this would simply 
demonstrate an incomplete record.  The Court has held that a 
failure of the duty to assist only creates an incomplete 
record, and an incomplete record can not rise to the level of 
CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  After the 
United States Court of Appeals for the Federal Circuit found 
in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) that a grave 
procedural error involving the duty to assist could vitiate 
the finality of the adjudication of a claim for service 
connection, the Court found that the analysis in Hayre rested 
on three factors.  First, that the assistance sought was 
specifically requested.  Second, a failure to notify the 
claimant that the requested assistance, in that case the 
obtaining of certain service medical records, had not been 
successful.  Third, that service medical records are of 
special importance in a claim for service connection.  
Simmons v. West, 13 Vet. App. 501, 506-07 (2000).  The 
Simmons Court then held that the failure to carry out the 
duty to assist as alleged in that case (to provide a VA 
examination) could not be deemed to be such a grave 
procedural error as to toll the finality of the RO 
determination in question.  The same analysis would apply to 
the facts of this case.  

With regard to the alleged records regarding the attempted 
reenlistments into the service, the Board must note the 
efforts the RO has made to obtain these records, without 
success.  It appears clear that these records were destroyed 
by the military following the unsuccessful attempts to 
reenter service.  Based on the RO's extensive attempts to 
obtain these records, the Board must find that the VA has 
fulfilled the duty to assist mandated by statute.  As 
indicated in April 1967, the military routinely destroyed 
applicant records more than one year old.  As noted by the 
Court in Counts v. Brown, 6 Vet. App. 473, 477 (1994), there 
is no breach in the duty to assist when the records in 
question are unavailable.  In any event, the Board cannot 
find this provides a basis to determine that the November 
1965 rating determination was clearly and unmistakably wrong.  

With respect to the argument that tinnitus was present in 
November 1965 and August 1967, no authority is cited by the 
claimant for the proposition that this established 
undebatably the presence of a hearing loss to a compensable 
degree.  Thus, even if tinnitus was present at the time in 
question, it can not establish undebatably that the record 
supported the establishment of service connection.  In this 
context, the Board notes in passing that a compensable 
evaluation for tinnitus as a result of acoustic trauma was 
not provided under the rating schedule until 1973.  

With regard to the May 1975 RO determination, which informed 
the veteran that in order to reopen his previously denied 
claim of service connection for bilateral hearing loss he 
must present new and material evidence, the Board finds no 
CUE within this determination.  The veteran failed to respond 
to the May 1975 determination.  Accordingly, this became the 
final determination of the RO at that time.  In light of the 
February 1965 separation evaluation, in which the veteran 
himself made no reference to bilateral hearing loss, the 
Board cannot find CUE within either rating determinations.  

In this case, the veteran petitioned to reopen his previously 
denied claim of service connection for bilateral hearing loss 
on August 31, 1992.  Under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(q)(ii), the effective date of the claim 
received after a final prior disallowance will be the date of 
the claim or the date entitlement arose, whichever is later.  
In this case, the veteran can be awarded service connection 
for bilateral hearing loss no earlier than the date of the 
receipt of his application to reopen his claim by the RO, 
August 31, 1992.  

Since the November 1965 and May 1975 RO determinations remain 
final, the veteran cannot be awarded service connection for 
bilateral hearing loss prior to the date of receipt of the 
claim to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; 
Link v. West, 12 Vet. App. 39 (1998).  Accordingly, for the 
reasons noted above, the claim must be denied.  








ORDER

The claim of an earlier effective date for the grant of 
entitlement to service connection for bilateral hearing loss 
prior to August 31, 1992, is denied. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 
- 12 -

- 1 -


